PER CURIAM.
Steven Frank Hilbom (Hilbom) pled nolo contendere to a charge of aggravated battery and was sentenced to four years in prison followed by three years of probation. The Public Defender filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Hilborn waived his right to file a pro se brief. We have reviewed the record and agree with the Public Defender that no good faith argument can be made that error occurred in the trial court.
We accordingly affirm Hilborn’s judgment and sentence. We note, however, that the written “Court Cost Order” does not reflect the oral pronouncement of restitution, which the trial judge determined to be $627.25. We therefore remand solely for the purpose of correcting the scrivener’s error, to assure that the written order reflects the amount of restitution Hilbom is required to pay.
AFFIRMED.
MINER, LAWRENCE and PADOVANO, JJ., concur.